Citation Nr: 1132983	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  05-31 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disorder.

2.  Entitlement to service connection for a right knee disorder, including degenerative joint disease, but not including extosis of the medial aspect of the distal metaphysic of the femur (claimed as a right knee disorder, osteochondroma).

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a back disorder, to include L5-S1 disc herniation.


REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from November 1967 until August 1969.  

This matter originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2004 rating decision.  It was previously before the Board in June 2008 and was remanded to the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The record indicates that the Veteran's claims have since been transferred to the RO in Huntington, West Virginia.    

The June 2008 Remand directed the RO to provide the Veteran an opportunity to have a hearing before a Veterans Law Judge.  In a September 2008 correspondence, the Veteran reported that he did not want a hearing.  The request for a hearing is deemed withdrawn and the Board will continue with the appeal.  See 38 C.F.R. § 20.704(e).  

The Board also notes that the claim for a total disability rating based on individual unemployability (TDIU) was granted by an April 2009 rating decision.  This was a full grant of the claim on appeal.  As such, that claim is not currently before the Board.  

This matter was again before the Board in December 2009, at which time the claims to reopen the claims for service connection for left knee and bilateral foot disorders were denied, and the claims to reopen the claims for service connection for the right knee and back disorders were remanded for additional development, specifically a new VA examination which has since been obtained.  As such, those claims have been returned to the Board.

The United States Court of Appeals for the Federal Circuit, in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008), found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Essentially, claims based upon distinctly diagnosed diseases or injuries must be considered separate and distinct claims.  The Veteran currently claims that he has a right knee disorder due to service.

An October 2010 rating decision granted service connection for extosis of the medial aspect of the distal metaphysic of the femur (claimed as a right knee disorder, osteochondroma).  That grant was a full grant of that diagnosed disability in relation to the Veteran's right knee disorder claim, and the Veteran has not filed a Notice of Disagreement with that decision.  As such, that claim is not currently before the Board.  The October 2010 rating decision also denied service connection for degenerative joint disease of the right knee, as a separately diagnosed knee disorder, which is reflected in the characterization of this issue.  That disorder constitutes a different claim from the one granted.  As such, the current right knee disorder, including degenerative joint disease, will be considered as a separate and distinct claim from the one for osteochondroma.  

In November 2010, the Veteran submitted additional evidence to the Appeals Management Center (AMC).  In an accompanying November 2010 statement, the Veteran requested that the Board consider the evidence.  The Veteran's representative provided a Written Brief Presentation for the claim.  Taken together, the Board interprets these documents as a waiver of initial RO consideration in compliance with 38 C.F.R. §19.9.  In any case, the evidence was generally duplicative of previously considered by the RO, including the January 2010 VA x-ray that considered by the February 2010 VA examination, and thus need not be considered by the RO prior to this appellate review.  The Board is also reopening the right knee disorder claim, which is a full grant of that claim to reopen.  A remand for RO consideration is thus not necessary.


FINDINGS OF FACT

1. A final October 2003 rating decision denied a claim to reopen the claim for service connection for a right knee disorder.  

2.  The evidence associated with the claims file since the October 2003 final denial relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disorder.  

3.  The evidence of record does not show that the Veteran's right knee disorder is related to his active military service.  

4. A final December 2003 rating decision denied a claim for service connection for a back disorder.  

5.  The evidence associated with the claims file since the December 2003 final denial does not relate to an unestablished fact necessary to substantiate the claim for service connection for a back disorder.  


CONCLUSIONS OF LAW

1.  The October 2003 rating decision is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the October 2003 rating decision is new and material; the claim of entitlement to service connection for a right knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for the establishment of service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

4.  The December 2003 rating decision is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

5.  Evidence received since the December 2003 rating decision is not new and material; the claim of entitlement to service connection for a back disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  


The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In regards to the new and material evidence for a right knee disorder claim, the Board is reopening that claim.  As such, a discussion of VA's duties to notify and assist in regards to that claim is unnecessary for that claim.

In regards to the back disorder claim, the notice letter provided to the Veteran in October 2008 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  Any timing error in regards to that notice was cured by the subsequent readjudication of the claim by a November 2009 Supplemental Statement of the Case.

Additionally, in regards to the right knee disorder service connection claim, the VCAA duty to notify was satisfied by way of the October 2008 letter, which fully addressed all of the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The letter informed him that his service connection claim must be supported by evidence indicating a current disability, evidence that the injury or disease was incurred or aggravated during service, and medical evidence of a nexus between the current disability and the in-service injury or disease.  He was also informed that VA would seek to provide federal records.   Finally, he was informed that it was his responsibility to support his claim with appropriate evidence, though VA would help him obtain records from any non-federal sources.  Any timing error in regards to that notice was cured by the subsequent readjudication of the claim by a November 2009 Supplemental Statement of the Case.
 
With respect to the Dingess requirements, the October 2008 letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal, and any timing error was cured by the subsequent readjudication of the claim by a November 2009 Supplemental Statement of the Case.

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and the Veteran has submitted records.  In addition, he was afforded a VA medical examination in February 2010, which provided specific medical opinions pertinent to the right knee disorder on appeal.  Additionally, the development directed by the previous Board decisions has been accomplished, including the provision of applicable notice, the obtaining of Social Security Administration records, clarification of whether the Veteran desired a Board hearing, and the obtaining of a new VA examination in regards to the right knee disorder claim.

Additionally, in regards to the back disorder claim, in the absence of new and material evidence submitted by the claimant, the duty to assist is not triggered. See 38 U.S.C. § 5103A(d), (g); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed.Cir. 2003) (Holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. app. 542, 546 (1996) (Holding that unless the Veteran has submitted new and material evidence warranting the reopening of his claim, the duty to assist does not attach).  The Board notes that a recent Court of Appeals for Veterans Claims (CAVC) decision, Shade v. Shinseki, No. 24 Vet. App. 110, 121-122 (2010), held that in light of the enactment of the VCAA, VA could not be presumed to have created a higher standard for reopening than for a de novo claim, i.e., VA could not have intended that after a claimant presented new and material evidence that VA could deny reopening before affording the Veteran an adequate VA examination.  However, the Veteran has not presented any new and material evidence to support his claim that his current back disorder is related to his service.  As such, a VA examination shall not be provided in regards to that claim.   

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Right Knee Disorder
New and Material Evidence Claim

The Veteran seeks to reopen a previously denied claim for service connection for a right knee disorder.  A review of the record indicates that the Veteran was previously denied service connection for that disorder in an October 2003 rating decision.  The Veteran did not file a Notice of Disagreement and the rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).   

The RO does not appear to have reopened the Veteran's claim.  However, the question of whether new and material evidence has been received to reopen a claim must be addressed by the Board regardless of any RO action.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and material evidence is presented or secured with respect to the final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The evidence of record at the time of the October 2003 rating decision consisted of service treatment records, generally showing complaints of, or treatment for, the right knee, and a diagnosis of osteochondroma of the distal medial femur, in July 1968.  The August 1969 separation examination noted that his lower extremities were normal.

The Veteran also received VA examinations in January 1971 and January 1983, which generally found no right knee pathologies.  VA medical records also generally indicated complaints of, or treatment for, a right knee disorder.  No medical opinions as to the etiology of the Veteran's right knee disorder were of record.  

The Veteran's right knee disorder claim was originally denied by a February 1971 rating decision, which found that he had no in-service disease or injury of the right knee and that his calcification of the tendonous insertion of the right patella existed prior to service.  An October 1997 letter denied reopening the Veteran's claim, as did an April 1998 rating decision.  As previously noted, the October 2010 rating decision already granted service connection for the specific disorder of extosis of the medial aspect of the distal metaphysic of the femur, claimed as osteochondroma.  




Subsequent to the October 2003 rating decision, a February 2010 VA examination provided an opinion as to the etiology of the Veteran's right knee disorder.  The evidence submitted since the October 2003 rating decision is new, in that it was not previously of record, the newly submitted evidence is also material.  The new VA examination provided an opinion as to the etiology of the Veteran's right knee disorder.  The additional evidence received is "material" since it relates to an unestablished fact necessary to substantiate his service connection claim.  Accordingly, the Board finds that the claim for service connection may be reopened. 

Service Connection Applicable Law 
 
Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for certain chronic diseases, such as arthritis, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection can also be found for any disease diagnosed after discharge, if all the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 




Right Knee Disorder
Service Connection Claim

The Veteran contends that he has had a right knee disorder since service.  The February 2010 VA examination found the Veteran to have current diagnoses of right knee degenerative joint disease and extosis of the medial aspect of the distal metaphysic of the femur, which the examiner also referred to as osteochondroma.  As previously noted, the AMC granted service connection for latter disorder, in an October 2010 rating decision.  

A veteran is presumed in sound condition except for defects noted when examined and accepted for service. Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness. 38 U.S.C.A. § 1111; VAOPGCPREC 3- 2003. A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In this case, the Veteran's medical examination prior to his induction into service does not indicate that the Veteran was diagnosed with a right knee disorder of degenerative joint disease.  As such, the presumption of soundness attached to the Veteran when he entered service.  38 U.S.C.A. §§ 1111, 1132; Crowe v. Brown, 7 Vet. App. 238, 245 (1994). 

July 1968 service treatment records showed an osteochondroma of the distal medial femur.  Other service treatment records indicate that the Veteran complained of pain in the right knee, such as an April 21, 1969 record that noted that x-rays found no disorder.  The August 1969 separation examination noted that his lower extremities were normal.



The Veteran received a VA examination in January 1971, in which he reported that his right knee would pop and cause him pain sometimes when walking.  The examiner found an x-ray to show extosis with a wide stalk in the lateral supracondylar area of the femur laterally; otherwise calcification of the tendinous insertion of the patella.  The examiner found the right knee to fully flex and extend, and the Veteran to easily do a full knee bend.  The examiner noted no redness, swelling, or abnormal mobility.  The examiner noted a prominent extosis on the antero-medial surface of the lower end of the right femur.  The examiner also found him to have a calcification of tendonous insertion of right patella.

The Veteran received a VA examination in January 1983, in which he reported that he injured his right knee in Vietnam in 1968 or 1969, when he jumped off a vehicle.  The January 1983 VA examiner found no swelling, deformity, tenderness, redness, or loss of range of motion or limitation.  The examiner found no pathology of the right knee.

VA outpatient treatment records also indicated that the Veteran complained of a right knee disorder, characterized by pain, which he reported to have developed due to an injury in the military and to have persisted to the present, as indicate in a May 2001 VA outpatient treatment record.  VA x-rays also indicated findings of calcific tendinitis of the patella, as indicated in an October 28, 1998 record, and mild degenerative joint disease with minimal loss of height in the medial compartment in October 1998.

The Veteran also received a VA examination in February 2010, which included a claims fire review.  The Veteran reported pain, swelling, and tenderness, but no deformity giving way, instability, stiffness, weakness, incoordination, dislocation, subluxation, locking, or effusions.

The February 2010 VA examiner noted that the Veteran had an antalgic gait and that his right knee had tenderness and pain at rest, crepitation, and patellar abnormality in the form of subpatellar tenderness.  The examiner noted that January 2010 VA x-ray findings suggested an osteochondroma and noted that the 2004 VA x-ray also showed degenerative joint disease.  The examiner diagnosed him with only having extosis of the medial aspect of the distal metaphysic of the femur and degenerative joint disease of the right knee.

The February 2010 VA examiner opined that it was less likely as not that the Veteran's degenerative joint disease was caused by or a result of service, but that the extosis medial aspect of the distal metaphysic of the femur was at least as likely as not caused by or a result of service.  The examiner noted that there was not documented evidence of osteoarthritis in service and that the Veteran's knee symptomatology was related to the degenerative joint disease.  However, the examiner further elaborated that the osteochondromal lesion was found in service, but that it did not interfere with any functional mobility, as it was not on the knee joint.  

The only other evidence provided as to the Veteran's claim is his belief that his right knee disorder, including degenerative joint disease, developed due to his service.  Although he can provide testimony as to his own experiences and observations, the factual question of if his disorder can be attributed to his in-service experiences and injuries is a medical question, requiring a medical expert.  
The Veteran is not competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  He does not have the requisite special medical knowledge necessary for such opinion evidence.  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

Furthermore, the only evidence of the occurrence of an in-service right knee injury is the Veteran's own post-service statements.  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). The Board finds that the service treatment records and the post-service medical treatment records to carry far more weight of credibility and probative value that the recent lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran). Such records are more reliable, in the Board's view, than the unsupported assertions of events now over half a century past, made in connection with his claim for monetary benefits from the government. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

In the present claim, the August 1969 separation examination found the Veteran to have normal lower extremities, though the Veteran reported having a "trick" knee.  However, the post-service VA examinations in January 1971 and January 1983 generally found no right knee pathologies, and x-rays taken at that time did not find degenerative joint disease.  Additionally, an October 1997 VA x-ray only found calcific tendinitis of the patella, no acute bony pathology, which is not a current diagnosis, as it was not found by later VA examiners.  The first indication of a diagnosis of degenerative joint disease is an October 1998 VA x-ray found mild degenerative joint disease of the right knee.  

The record thus does not indicate that the Veteran had degenerative joint disease in service or for several years following his discharge from service.  Furthermore, the only competent and credible medical etiology evidence of record is the February 2010 VA examination, which found that the Veteran's current diagnosis of degenerative joint disease of the right knee disorder is less likely than not caused by or a result of service.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991). The Veteran's claim for service connection for a right knee disorder, including degenerative joint disease, is denied. 




								[Continued on Next Page]

Back Disorder
New and Material Evidence Claim

The Veteran seeks to reopen a previously denied claim for service connection for a back disorder.  The Veteran's back disorder claim was originally denied by a March 1981 rating decision, which found that although the Veteran is service-connected for residuals of a pilonidal cyst, there was no indication that he had a back condition in service that could have caused his 1981 diagnosed chronic lumbago.  A January 1982 Board decision subsequently denied service connection for a low back disorder.  An April 1986 letter denied reopening the Veteran's claim, as did an October 1997 letter and the April 1998 rating decision.  The Veteran was last previously denied service connection for that disorder in a December 2003 rating decision.  The Veteran did not file a Notice of Disagreement and the rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).   

The RO does not appear to have reopened the Veteran's claim.  However, the question of whether new and material evidence has been received to reopen a claim must be addressed by the Board regardless any RO action.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and material evidence is presented or secured with respect to the final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The evidence of record at the time of the December 2003 rating decision consisted of service treatment records, which indicated that the Veteran complained of back pain, including in September 1968.  The service treatment records also indicated that the Veteran had a pilonidal cyst on his back in December 1968.  However, the August 1969 separation examination noted that his spine was normal, though the Veteran did complain of back pain at that time.

The Veteran received a VA examination in January 1971, in which he reported that his back had pain in the region of his in-service pilonidal sinus operation.  The examiner found the lumbar spine to have a full range of motion without pain or muscle spasm.

A January 1981 VA medical record found the Veteran to be chronically injuring his back in the lumbosacral area from heavy lifting doing construction work.  A February 1981 VA medical record noted the Veteran had a recurrence of a back ache for two weeks, since working in construction.  The examiner noted that x-rays were normal and diagnosed him with chronic lumbago.

The Veteran received a VA examination in January 1983, in which he reported pain in the back between the shoulders; there was no history of injury but it developed gradually since 1968.  The examiner found no tenderness, deformity, or redness, but did not a limited range of motion.  The examiner found no spine pathology.

VA outpatient treatment records also indicated continued complaints of, or treatment for, a back disorder, including the Veteran's reports of back pain since service, as in a September 1997 VA medical record.  The only medical etiology opinion was a July 1999 letter, from VA physician A.M.L.H., who certified that the Veteran had "degenerative joint disease in the knee, which can probably cause a back condition because of abnormal gait when in pain."  VA x-rays and MRIs generally indicate that the Veteran has a current back disorder.  A September 1999 VA MRI showed a dark disc at L5/S1 with mild disc herniation abutting nerve roots, no canal stenosis/foraminal stenosis.  

Subsequent to the December 2003 rating decision, no opinions as to the etiology of the back disorder have been provided.  This claim had previously been remanded as being inextricably intertwined with the right knee disorder, based on a July 1999 letter, from VA physician A.M.L.H. finding that degenerative joint disease in the knee could cause a back condition because of abnormal gait when in pain.  However, as previously indicated, the Board has found that the Veteran's degenerative joint disease of the right knee to not be due to service.  None of the medical records submitted subsequent to the prior final decision provide a medical nexus opinion relating the etiology of the back disorder to service.  

In his current attempt to reopen the claim, the Veteran has also filed additional personal statements, claiming that he has had back pain since service.  However, such statements are cumulative and redundant of his previous statements to the same effect.

Although the evidence submitted since the December 2003 rating decision is new, in that it was not previously of record, the newly submitted evidence is not material.  None of the newly associated evidence provided any medical evidence attributing the Veteran's claimed back disorder to his active service.  The newly submitted medical evidence only demonstrates what was previously known, that the Veteran has received treatment for a current back disorder.  Additionally, the new lay evidence attesting to the Veteran's claim of an in-service injury are redundant of his earlier statements of having developed back pain in service, but do not provide competent medical evidence supportive of his claim.  

The evidence received since the December 2003 rating decision does not contain credible medical evidence indicating that the Veteran has a back disorder related to service.  Therefore, the additional evidence received is not "material" since it does not relate to an unestablished fact necessary to substantiate his service connection claim, specifically that his back disorder developed in or is related to his service, and does not raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection may not be reopened. 


ORDER

New and material evidence having been submitted, the Veteran's request to reopen the claim for entitlement to service connection a right knee disorder, including degenerative joint disease, but not including extosis of the medial aspect of the distal metaphysic of the femur (claimed as a right knee disorder, osteochondroma), is granted.  The appeal is granted to this extent only.  

Service connection for right knee disorder, including degenerative joint disease, but not including extosis of the medial aspect of the distal metaphysic of the femur (claimed as a right knee disorder, osteochondroma), is denied.

New and material evidence having not been submitted, the application to reopen the claim for entitlement to service connection for a back disorder is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


